Title: To George Washington from Major General Artemas Ward, 20 June 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 20 June 1776.

I have to inform you that the Continental Privateers brought into this Port the eighteenth Instant another Scotch Transport with a Highland Company of Grenadiers on board consisting of upwards of an hundred with their Officers, with a few arms more than what belonged to the Company. Each Transport brings a considerable quantity of provisions for the Troops. The prisoners are going into the Country Towns agreable to the Order of Congress.
The Colonel mentioned in my last, is Lieutenant Colonel Cambell, commander of one of General Frazers Battallions of Highlanders, he is a Member of Parliament, and a gentleman of Fortune.

I must repeat my earnest Request to be relieved immediately as I have been so very ill for some time past as to be confined to my Chamber, and have no prospect of recovering my health until I have a relaxation from business. I am your Excellency’s Obedient Humble Servant

Artemas Ward

